DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
In view of the amendments and applicant's remarks filed on 12/15/2020 page 8 have been considered and are persuasive thereby drawing objection hereby withdrawn.

Response to Arguments
Applicant's amendment to independent claims 1, 12 and 18 filed 12/15/2020 significantly changes the scope of the invention as a whole.  Applicant’s arguments has been considered, but are moot in view of the new ground(s) of rejection presented in this Office action.
	
Claim Objections
Claims 1, 2 are objected to because of the following informalities:  
Claim 1, the recitation “the first beam splitter and the second beam splitter laser beam adjust the ratios of the intensity of the p-polarized light component and the intensity of the s- polarized light component of the laser beams” should read “the first beam splitter and the second beam splitter adjust the ratios of the intensity of the p-polarized light component and the intensity of the s- polarized light component of the laser beams”. 
Claim 2, the recitation “the polarization ratio of on the same region of the irradiation surface…” should read “the polarization ratio on the same region of the irradiation surface…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ONO et al. (JP-2007335654-A; herein after “ONO”; Espacenet machine translation attached).
	
Regarding claim 1, ONO teaches a laser processing apparatus (a crystallizing apparatus, FIGS. 1 to 5, see para. [0001]) for irradiating a laser beam (P) output from a (see para. [0033]), the laser processing apparatus comprising: a laser light source that generates a laser beam (see para. [0035]); a first beam splitter (32) on which the laser beam from the laser light source is incident, and which divides the laser beam incident thereon into a plurality of laser beams that have adjusted ratios of an intensity of a p-polarized light component (P1) to an intensity of an s-polarized light component (P2) (as shown in FIGS. 1-2 & 7, see para. [0016], [0024], [0025], [0032] and [0036]); a second beam splitter (34) on which the plurality of laser beams are incident, and which divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component (as shown in FIGS. 1-2, see para. [0016], [0036] and [0042]); and a homogenizer (i.e., an illumination optical system 37 that includes fly-eye lenses 3b & 3d) that controls an energy density of the laser beams emitted from the second beam splitter (as shown in FIGS. 1 & 3, see para. [0021], [0044] and [0045]); and wherein the first beam splitter and the second beam splitter laser beam adjust the ratios of the intensity of the p-polarized light component and the intensity of the s- polarized light component of the laser beams such that a polarization ratio of p- polarized light to s-polarized light of a laser beam output from the homogenizer in a same region on the irradiation surface of the workpiece is at least 0.69 and not more than 1.31 (i.e., a laser intensity adjusting means (32, 33, 34, 35) for changing the divided segment light into a desired light intensity ratio (P1/P2) of 0.1 to 0.9, see para. [0024], [0027], [0036], [0062] and [0069], FIG. 7).

Regarding claim 2, ONO as set forth in claim 1 above further teaches the polarization ratio on the same region of the irradiation surface of the workpiece is at least 0.74 and not more that 1.23 (i.e., polarization ratio (P1/P2) of 0.1 to 0.9, see para. [0024] and [0027]).[AltContent: rect] Regarding claim 4, ONO as set forth in claim 1 above further teaches a plurality of laser light sources which output laser beams to the first beam splitter (i.e., other light sources (plurality of light sources) than the light source 31, see para. [0035], also see para. [0006]). 
Regarding claim 5, ONO as set forth in claim 1 above further teaches the second beam splitter combines split laser beams together (i.e., the beam splitter 34 (second beam splitter) synthesizes the split segment light having a relative intensity of 143 and the split segment light having a relative intensity of 94, and sends the combined light as one pulse to the next illumination optical system 37, see para. [0042], FIGS. 1-2). 
 Regarding claim 6, ONO as set forth in claim 1 above further teaches on at least one optical path of the plurality of laser beams, a polarization element that changes a state of polarization of a laser beam on the optical path (i.e., a polarizing element which is not illustrated in FIG. 1 is provided just behind the attenuators 33 and 35 (para. [0053]). 
 
Regarding claim 7, ONO as set forth in claim 1 above further teaches a polarization measurement section (i.e., beam profiler 77, FIG. 5, para. [0060]) that measures a state of polarization of the laser beam output from the homogenizer (i.e., measuring the light intensity of the P polarization component (mJ /cm2), and the light intensity of the S polarization component (mJ / cm2), see para. [0073]). 
Regarding claim 8, ONO as set forth in claim 1 above further teaches a controller (8) that receives a measurement result of the polarization measurement section, and controls the state of polarization of the laser beam on the basis of the measurement result (i.e., the control unit 8 has the control table data of FIG. 14 (b) in the database (polarization (intensity) measurement data (result)), and the two attenuators 33 and 35 are used by using these data, para. [0075], FIGS. 5 and 14(b)).  
Regarding claim 9, ONO as set forth in claim 1 above further teaches the laser light source is an excimer laser light source (i.e., a XeCl excimer laser oscillator will be described as the light source 31, see para. [0035], FIG. 1). 
 Regarding claim 10, ONO as set forth in claim 1 above further teaches the laser light source is a solid laser light source (i.e., a YAG laser oscillator will be described as the light source 31, see para. [0035], FIG. 1).
  
Regarding claim 11, ONO as set forth in claim 1 above further teaches the workpiece (5) is an amorphous silicon film; and the laser processing apparatus is an apparatus for crystallizing the amorphous silicon film (see para. [0033]). 
 
Regarding claim 12, ONO as set forth in claim 1 above further teaches a semiconductor device manufacturing method (see para. [0001]) comprising: (a) forming amorphous silicon on a substrate (5); and (b) irradiating a laser beam (from laser source 31) on the amorphous silicon to form polysilicon (see para. [0002] and [0009]), wherein (see para. [0008], [0017], and an intensity ratio to a range of 0.1 to 0.9, para. [0027], FIG. 1). 
 
Regarding claim 13, ONO as set forth in claim 12 above further teaches in the step (b), the polarization ratio at least 0.74 and not more that 1.23 (i.e., polarization ratio (P1/P2) of 0.1 to 0.9, see para. [0024] and [0027]).
Regarding claim 14, ONO as set forth in claim 12 above further teaches the polysilicon is a channel portion of a TFT  (see para. [0002] and [0004]).  

Regarding claim 15, ONO as set forth in claim 14 above further teaches the TFT is used in a liquid crystal display; and the TFT is used to control a pixel  (see para. [0002] and [0079]). 
 
Regarding claim 17, ONO as set forth in claim 12 above further teaches the substrate is a glass substrate or a plastic substrate. 
 
Regarding claim 18, ONO as set forth in claim 1 above further teaches an amorphous silicon crystallization method (see para. [0001]) comprising: (a) emitting a laser beam from a laser light source (31) (see para. [0035], FIG. 1); (b) allowing the laser beam to enter a first beam splitter (32) which divides the laser beam incident thereon into a plurality of laser beams that have adjusted ratios of an intensity of a p-polarized light component (P1) to an intensity of an s-polarized light component (P2) (as shown in FIGS. 1-2 & 7, see para. [0016], [0024], [0025], [0032] and [0036]); (c) allowing the laser beams emitted from the first beam splitter to enter a second beam splitter (34) which divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component (as shown in FIGS. 1-2, see para. [0016], [0036] and [0042]); (d) allowing the laser beams emitted from the second beam splitter to enter a homogenizer (37), and controlling an energy density of the laser beams (as shown in FIGS. 1 & 3, see para. [0021], [0044] and [0045]); and (e) irradiating a laser beam emitted from the homogenizer on amorphous silicon and crystallizing the amorphous silicon  (see para. [0002] and [0008]-[0009]), wherein a ratio of the intensity of the p- polarized light component to the intensity of the s-polarized light component of the laser beam emitted from the homogenizer on a surface of the amorphous silicon is at least 0.69 and not more than 1.31 (i.e., an intensity ratio to a range of 0.1 to 0.9, para. [0027], FIG. 1). 
 
Regarding claim 19, ONO as set forth in claim 18 above further teaches the ratio of the intensity of  the p-polarized component to  the intensity of the s-polarized (i.e., polarization ratio (P1/P2) of 0.1 to 0.9, see para. [0024] and [0027]).[AltContent: rect] Regarding claim 20, ONO as set forth in claim 18 above further teaches at least two of the laser beams are provided; and each laser beam is alternately or sequentially one by one irradiated on amorphous silicon (i.e., other light sources (plurality of light sources) than the light source 31 (see para. [0035]) to irradiate the same location with two pulsed laser beams, para. [0005]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over ONO et al. (JP-2007335654-A; herein after “ONO”) in view of AZUMA et al. (US PUB 2009/0246939; herein after “AZUMA”).	
	 Regarding claim 3, ONO fails to teach the laser beams from the first beam splitter are incident on the third beam splitter, and the third beam splitter divides each of the laser beams incident thereon into a plurality of laser beams that have adjusted ratios of the intensity of a p-polarized light component to the intensity of an s-polarized light component, and wherein the laser beams emitted from the third beam splitter are incident on the second beam splitter.
	However, in a related field of endeavor AZUMA teaches in the example shown in FIG. 3 (FIG. 1 of ONO), although a pair of beam splitters 32 and 34 are employed respectively as the optical splitting/synthesizing means of pulse laser beam for the convenience of explanation, the number of the optical splitting/synthesizing means of pulse laser beam is required to be not less than three, preferably 3 to 12 (see para. [0073]).


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ONO et al. (JP-2007335654-A) as applied to claim 12 above. 
Regarding claim 16, ONO as set forth in claim 14 above further teaches the TFT is used in an OLED display; and the TFT is used to control a pixel (see para. [0002] and [0079]). 
AZUMA discloses the claimed limitation except for explicitly teaching of an OLED display. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an OLED display similarly as a LCD display, disclosed in para. [0002] and [0079] of ONO, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

		
	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 9, 2021